Citation Nr: 1423136	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  04-41 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD) for the period from April 16, 2001 to February 3, 2005. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and June 2003 rating decisions by the RO in New Orleans, Louisiana.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In March 2013, the Board issued a decision in which it denied the Veteran's appeal as to entitlement to an initial disability rating greater than 50 percent for PTSD for the period from April 16, 2001 to February 3, 2005, an initial disability rating greater than 70 percent since February 4, 2005 for PTSD, and TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  The Court remanded the case to the Board to the extent that the Board had denied entitlement an initial rating in excess of 50 percent for PTSD from April 16, 2001, to February 3, 2005; and TDIU.  Consistent with the JMR, the Court dismissed the appeal as to the issue of entitlement to a rating higher than 70 percent for PTSD.  

The Parties stated in the JMR that the Veteran was not pursuing the issue of entitlement to an initial rating in excess of seventy percent for PTSD for the period from February 4, 2005.  


FINDINGS OF FACT

1.  For the period from April 16, 2001 to February 3, 2005, the Veteran's PTSD resulted in deficiencies in most areas due to suicidal ideation, but did not result in total social and occupational impairment due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran's PTSD has rendered him unable to secure and follow a substantially gainful occupation during the entire course of his claim and appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD, but no higher, have been met for the period from April 16, 2001 to February 3, 2005.  38 U.S.C.A. §§ 5107, 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic code 9411 (2013).  

2.  The criteria for TDIU have been met for the period from the date of grant of service connection for PTSD, April 16, 2001, forward.  38 U.S.C.A. § 5107, 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.16(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board here grants the appeal as to entitlement to a 70 percent disability rating, under the General Formula for Rating Mental Disorders found at 38 C.F.R. § 4.130, for the period from the date of grant of service connection for PTSD, April 16, 2001, to February 3, 2005.  It determines that a 100 percent rating under § 4.130 is not warranted for that time period.  The Board also grants the appeal as to entitlement to TDIU for the entire period on appeal, from the date of grant of service connection for PTSD, April 16, 2001, forward.  

The Board provides the relevant facts for all periods under consideration and explains its application of law to the facts.  Although not relevant to whether the Veteran is entitled to TDIU, so as to understand some of the other evidence, the Board notes that in In April 1999, the RO granted a nonservice-connected pension based on physical disabilities that are not service connected.  

September 1998 VA treatment records are the first relevant evidence after separation from active service.  These records refer to his inpatient treatment for substance abuse.  He reported that he had worked as a truck driver, worked with radioactive tool, and worked in food service.  He denied feeling depressed at that time, but admitted to suicidal thoughts with an attempt a few months earlier.  

Treatment notes show that his mood improved, but by April 2001 he was receiving regular psychiatric care through VA and has continued to do so.  In April 2001 he reported that he had not been employed for three years.  He reported serious depression, anxiety and trouble controlling violent behavior.  He reported thoughts of suicide in the previous month and a prior suicide attempt.  

A June 2001 PTSD intake report documents that the Veteran reported multiple suicide attempts and suicidal ideation of long duration.  He also reported that he was divorced and satisfied with that arrangement.  His living arrangements were unstable.  He reported that he was not bothered by family/social problems in the month prior to the interview and did not consider such problems important.  

The Veteran resided in a VA domiciliary from January to March 2001.  VA treatment records show that he was treated for substance dependence while residing at a halfway house from May 2001 to January 2002.  Between January and March 2002 the Veteran was enrolled in an inpatient substance abuse treatment program.  After completion of the program, he returned to the halfway house.  Another undated period of domiciliary care in New York was mentioned.  

Records from this time period document that the Veteran mentioned a past history of aggressive and violent behavior with a controlled and calculated approach to violence, waiting to retaliate.  He reported that he had a history of fighting but that his last fight was approximately ten years before.  A June 2001 PTSD intake note reports that he had an inpatient admission following a suicide attempt in December 2000.  The Veteran reported that he had two suicide attempts in December 2000, suicidal ideation more recently, and hinted at homicidal ideation but was unwilling to discuss details.  His past history of violent behavior had alienated his family with problems of trust and intimacy.  

VA treatment notes from this time period show that he did not have hallucinations or suicidal or homicidal thoughts, but he was homeless.  The records show an average affect, appropriate behavior in sessions, and active engagement in the treatment process, without evidence of abnormal behaviors such as those listed in VA's regulatory ratings criteria.  

VA provided a psychiatric examination in May 2003.  The Veteran reported that he saw his three children often but was unable to feel close to them.  He reported that he had two close friends but that he felt isolated and did not trust anyone.  

Documented in an employment history section, it is indicated that the Veteran had not worked since 1996 and that he had lost his last job due to drug use.  

The examiner stated that the Veteran had problems with authority and had worked jobs where he could be alone a good amount of time.  The examiner stated that this was likely why he was able to maintain some employment.  Also noted in a history was that the Veteran lived in a halfway house at the time of the examination. 

Subjective complaints included that the Veteran had trouble feeling strong positive emotions and being close to others and that he had suffered from anger episodes with regard to his memories of Vietnam.  

Upon mental examination, the Veteran was alert and oriented and had good hygiene.  Affect was average and speech was normal with regard to production, volume, content, and clarity.  He denied having any delusions, hallucinations, or suicidal or homicidal ideations.  The examiner noted that the Veteran had psychological and physiological reactivity to cues of his combat stressors, as well as avoidance, hypervigilance, exaggerated startle response, and irritability. 

The May 2003 examiner diagnosed PTSD and major depressive disorder and assigned a GAF of 52.  The examiner noted that the Veteran was currently physically unable to work yet found that his PTSD symptoms would limit his ability to both obtain and maintain work, were his physical problems to remit.  The examiner also noted that the PTSD had interfered with the Veteran's ability to form a social support network, succeed in his former marriage, and relate to his children. 

The record shows that the Veteran married in September 2004.  

In a February 4, 2005 opinion letter, a VA treating physician who treated the Veteran noted that the Veteran was having intrusive disturbing memories of combat trauma, irritability, depressed and anxious mood, insomnia, nightmares, low energy and motivation, emotional numbing, problems controlling his anger, and avoidance of people, places, and things reminiscent of the traumatic events from service.  The physician noted that the Veteran had been unable to work since 1996 due to a combination of his PTSD, chronic back pain, and HIV infection requiring intensive treatment and multiple medications.  The physician opined that the Veteran "will most likely be unable to be gainfully employed in the future and will most likely continue to suffer significant impairment from his PTSD symptoms."   In a May 2005 statement, the Veteran confirmed many of the symptoms reported in the February 2005 letter, including suicidal ideation, disturbing dreams, anger, depression, feelings of helplessness, and feeling being out of sync with the world.   

Disability ratings for diseases and injuries are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD, is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2013).  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116

The evidence places in equipoise whether the Veteran's PTSD approximated the criteria for a 70 percent rating for the period from April 16, 2001 to February 3, 2005.  Specifically, this is the evidence of suicidal ideation and his work, mood, family relations deficiencies.  Of note is that there is neither meaningful positive or negative evidence with regard to deficiencies in school.  The Board must resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  Therefore, his appeal must be granted to the extent of a 70 percent rating for the period from April 16, 2001 to February 3, 2005.  

The preponderance of evidence is against a finding that his PTSD has approximated the criteria for a 100 percent rating, under the 38 C.F.R. § 4.130, during this period.  First, his level of disability is not that contemplated by the 100 percent criteria.  He had appropriate behavior during treatment sessions and he reported that he saw his children often and that he had two close friends.  This is not a disability picture of total social impairment.  Second, his symptoms are not those listed in the 100 percent criteria and are not of similar kind to those listed.  Although he has had suicidal ideation and periods of violence, the majority of the time the ideation was not present and he does not act violently.  This shows there is not a persistent danger of hurting himself or others.  Hygiene has always been at list minimal.  There are no persistent delusions or hallucinations reported.  The evidence shows that he does not have the memory loss stated in the criteria or gross impairment of thought processes or communications or disorientation to time or place.  His serious symptoms are suicidal ideation, depression, concentration difficulties, and impaired impulse control.  The evidence does not show that he had symptoms of similar kind to those listed in the 100 percent criteria.  For these reasons, the appeal must be denied to the extent of a rating higher than 70 percent for the period from April 16, 2001 to February 3, 2005.  There is no reasonable doubt to be resolved as to this issue.  

The Board must also consider whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The symptoms listed in the rating schedule for mental disorders are representative only and therefore theoretically encompass all symptoms.  In the instant case, the Veteran's symptoms are clearly contemplated by that non-exhaustive list of symptoms as well as any symptoms of like kind.  Additionally, the schedule allows for a total rating if warranted and, as already discussed, the Veteran's symptoms do not result in the level of impairment required for a 100 percent or 70 percent rating.  Thus, it cannot be said that his symptoms or his level of disability are not contemplated by the schedule.  The second Thun prong is not reached in this case.  Referral for extraschedular consideration is not warranted.  

Now the Board turns to the more recent evidence relevant to the TDIU issue.  Psychiatric evaluations in October and December 2005 show that the Veteran had complaints similar to those in his VA treatment records.  His GAF score was 50.  In February 2006, the Veteran reported an increase in symptoms, particularly trouble falling asleep, intrusive thoughts, irritability and hypervigilance.  

In March 2006, the Veteran was admitted for VA inpatient treatment after walking into traffic in an attempt to kill himself.  He reported relocation of his family and added responsibilities for caring for his children and mother-in-law.  His admission GAF score was 25 and it was 40 upon discharge a week later.  

In an April 24, 2007 VA letter, a VA treating psychiatrist reported that the Veteran continued to suffer profoundly from his symptoms of PTSD.  The psychiatrist reported the Veteran's fear of his own anger.  He stated that the Veteran could not sustain gainful employment due to the severity of his PTSD symptoms. 

The Veteran underwent a VA psychiatric evaluation in July 2008, during which the examiner generally interpreted the results of a Personality Assessment Inventory.  The examiner noted that the Veteran's working relationships with others are likely to be very strained.  The examiner also noted that his personality style showed a pattern typically associated with prominent features of antisocial personality disorder.  Also noted was that the Veteran had considerable problems with anger and aggressive behavior and when he loses control he is likely to respond with more extreme displays of anger including threats of assault.  

The report of an October 2008 examination included an extensive description of the Veteran's PTSD symptoms and the examiner's expert opinion that although the Veteran's primary reason for not working was his health status, he would have problems working due to irritability and concentration problems if he were to pursue employment.  

The Veteran was brought to a VA emergency room in September 2009.  At admission, the Veteran's GAF score was 40.  It was 50 at discharge.  He was composed at discharge.  He stated that he was not able to work due to pain and was unreceptive to attempts to redirect his thought content more productively suggesting work therapy or vocational rehabilitation.  Those notes include that he had anger management problems and feared that he would hurt others.  

VA provided another relevant examination in August 2010.  The examiner found the Veteran to have poor to fair impulse control with episodes of violence.  Psychometric test scores revealed a profile that included mention that he probably experiences episodes of poorly controlled anger.  A GAF score of 47 was assigned.  The examiner also provided a detailed and extensive relevant history and explanation of the Veteran's psychiatric symptoms.  

The examiner provided an expert opinion as follows:

[I]t is not possible to conclude that veteran would be completely unemployable solely due to PTSD given the diverse range of employment opportunities and settings that may exist.  Veteran stated that the last time he worked was in an unpaid position from 2000 - 2004 when he was driving a van for a recovery center at which he was receiving treatment.  He denied any significant problems on the job but noted that he had trouble listening to other people tell him what to do.   As a driver, he was loosely supervised and had different people going places which he said kept the job interesting.  Therefore, based in his self-report, veteran has a history of adequate occupational functioning in a loosely supervised situation.  Of note, previous C&P exams indicate that veteran's primary reason for not working his health status.  Veteran indicated during this evaluation that his declining health (i.e., HIV, blood clots, chronic pain) limits his ability to work.  There for, PTSD is not considered the reason the veteran cannot work.  However, it is likely that symptoms inherent within veteran's diagnosis of PTSD would limit his ability to maintain long-term employment in particular work settings.  Specifically, reported and assessed difficulties with social detachment and concentration would limit veteran's ability to work in setting that necessitate extensive interpersonal interaction.  Also, it is likely that veteran's excessive irritability, emotional lability, and violent behaviors associated with personality pathology would also impair occupational functioning.   

Added to the record in December 2013 is a vocational assessment authored by Edmond J. Calandra, M.A., CCM, CDMS, Vocational Consultant.  Mr. Calandra indicated that he had reviewed the Veteran's claims file and held a telephone conversation with the Veteran in October 2013.  He related that the Veteran last worked in 1995 in a VA cafeteria where he was involved with two physical altercations with fellow employees.  From the telephone conversation with the Veteran, Mr. Calendra related that during his last employment he was asked to leave the building on occasions when he had altercation He also Mr. Calandra recited other facts that are documented in the claims file.  

Ultimately, Mr. Calandra opined that given the altercations with coworkers and supervisors, his excessive absences, and his being afforded perhaps leniency in discipline given his veteran status and that his last occupation was with VA, he is unable to function in a competitive work environment.  Based on the recited facts, Mr. Calendra opined that the Veteran's PTSD renders him unable to secure and follow a substantially gainful occupation as would be expected in the competitive labor market since 1996.  

TDIU may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Here, the Board's grant of the appeal as to a 70 percent rating for PTSD, for the period from April 16, 2001 to February 3, 2005 means that the percentage requirements under § 4.16(a) are met for the entire period on appeal.  

There is significant evidence against this claim, including, unfortunately, the Veteran's drug use.

However, taking all of the relevant facts together, the Board finds that the evidence is at least in equipoise as to whether the Veteran has been unable to secure and follow a substantially gainful occupation during the entire course of the appeal.  

As to the most recent expert evidence, the opinion provided by Dr. Calandra is more probative than the opinion provided by the VA examiner in August 2010.  In making this determination, the Board does not rely on Mr. Calendra's characterization of the Veteran's employment with VA as "sheltered" work and finds that Mr. Calendra's statement that he was afforded leniency because of his veteran status is no more than conjecture as there is no evidence that he was employed in a manner any different than any other employee.  It is also noted that the question is not whether the Veteran can find a job but rather, whether his PTSD symptoms render him unable to secure and follow a substantially gainful occupation.  

However, the record well documents the Veteran's lack of impulse control and the evidence is such that whether it is attributable to his PTSD or a personality disorder, as inferred by the August 2010 examiner, is in relative equipoise.  Thus the impulse control/anger symptoms are to be considered due to his service-connected PTSD.  See Mittlieder v. West, 11 Vet. App. 181 (1998).  Additionally, the fact that the Veteran has had multiple hospitalizations for psychiatric treatment and the general picture of his psychiatric symptoms in relation to his lack of meaningful employment since well before he filed his claim of entitlement to service connection for PTSD is consistent with Mr. Calendra's opinion and explanations.  

The August 2010 opinion is less probative to the extent it is unfavorable.  The examiner's primary rationale for why his PTSD does not render him unemployable is that he functioned in an unpaid status as a driver; i.e., that he engaged in activity that was not a substantially gainful occupation.  This does not tend to show that his PTSD does not render him unable to secure and follow a substantially gainful occupation.  Additionally, she points to past examination reports indicating that his physical disabilities prevent him from working but this too says nothing as to whether his PTSD symptoms also prevent him from securing and following a substantially gainful occupation.  Finally, she addressed whether the Veteran would be "completely unemployable" due to his PTSD, but the question is not whether he would be completely unemployable due to his PTSD but rather whether he would be unable to secure and follow a substantially gainful occupation due to his PTSD.  

It is noted that the Veteran's "claim" for TDIU is part and parcel to his initial claim of entitlement to service connection for PTSD, the assignment of the initial rating of which gave rise to this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Here, the question of whether the Veteran was unable to secure and follow a substantially gainful occupation due to his PTSD was raised during the course of his claim and appeal.  Consistent with Rice, the date of claim with regard to TDIU is the date of claim of entitlement to service connection.  That claim was received by VA on April 16, 2001.  

The May 2003 opinion, the February 2005 physician's letter, and the April 2007 psychiatrist's letter, are all evidence that the Veteran has been unable to secure and follow a substantially gainful occupation during the entire course of his claim and appeal and that this is due to his PTSD.

It is clear from the record that the Veteran has been unable to secure and follow a substantially gainful occupation during the entire appeal period, from April 16, 2001, forward.  The evidence is in very much in equipoise as to whether, when disregarding the effects of his nonservice-connected disabilities, his PTSD resulted in that inability.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that his appeal must be granted with regard to entitlement to TDIU for the entire period.  

II.  Due Process

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal for increased ratings.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
The notice duties were met by way of letters sent from the RO to the Veteran in October 2001, May 2003, March 2006, and July 2007.  Any timing defect with regard to other notice was cured by the opportunity after the notice letters were sent to respond with additional argument and evidence and the readjudication of the claim most recently in an April 2012 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Any defect in notice with regard to TDIU is harmless error as the Board here grants TDIU from the date of establishment of service connection.   

The Veteran's service treatment records, VA medical records, and a private expert opinion are in the file.  The Board has carefully considered the issue of whether all pertinent records have been obtained.  In doing so, it has review this record (which is highly extensive) in great detail.

The Veteran filed an October 2001 statement indicating that he had treatment at a Vet Center in New York in 1995 and 1996, the records of which he wanted associated with the claims file.  When considering disability ratings, VA is obligated to consider the history of the Veteran's service connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Requesting records from a Vet Center requires the completion of an authorized release, which the Veteran has not provided.  

Furthermore, the Veteran's VA treatment records contain descriptions of his psychiatric history during the period he claims to have sought treatment at the Vet Center.  The VA treatment records also amply describe the Veteran's level of functioning in the days preceding and following the filing of the claim from which the present appeal arises.  The Board finds that the duty to assist in obtaining the Vet Center records is discharged as (1) the Veteran has not provided the necessary release and (2) that any error is harmless as his history is described in other evidence of record (the nature and extent of the problem is clearly indicated within the current records).  Treatment records from the Baton Rouge Vet Center dated between 2008 and 2010 were associated with the claims file.  The Board also notes that the Veteran has been involved in regular group therapy sessions since 2001.  

The Veteran has indicated that that he wanted his employment records from the Albany, New York, VA Medical Center associated with the claims file.  The RO attempted to obtain these records but was informed in January 2010 by the Medical Center that there was no record the Veteran was employed there.  There is no reasonable possibility that there are outstanding relevant records that the Board can obtain in this regard.  The duty to assist has been met in this instance. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in August 2010.  There is no evidence of existing evidence of greater disability during prior to February 3, 2005.  As the Board here grants the TDIU, any defect in the August 2010 examination report is harmless error.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case twice, in May 2007 and March 2011.  The May 2007 Remand was to provide for to provide notice under the duty to notify, to obtain all relevant treatment records, including records from an August 2000 admission, and to afford the Veteran a new VA psychiatric examination.  Notice was provided in July 2007; however, the required notice was to ask the Veteran to provide any evidence in his possession which pertained to the claim.  38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the his or her possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  No harm can result from failure to comply with this instruction.  VA examinations were conducted in July and October 2008.  The March 2011 remand was to afford the Veteran due process in considering evidence in the first instance at the RO level, obtain additional VA treatment records and to consider the TDIU issue in the first instance.  The readjudication of the appeal, most recently in July 2012, resolves the due process concerns of both remands.  The Veteran's VA treatment records have been obtained through April 2012.  As the only issues before the Board involve entitlement to TDIU (which the Board grants) and disability prior to February 2005 VA has no duty to attempt to associate more current treatment records with the claims file.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to an initial disability rating of 70 percent for PTSD, but not higher, from April 16, 2001 to February 3, 2005, is granted, subject to regulations governing the award of monetary benefits.  

Entitlement to a TDIU, for the period from April 2001, forward, is granted, subject to regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


